Per Curiam,
We are not convinced that there was any error in dismissing the twelve exceptions to the auditor’s report recited in the' specifications of error respectively. On the contrary, we think, in view of the facts and circumstances of the case, that the con*483elusions reached by the learned judge of the common pleas are substantially correct. We find nothing in the record that requires either a reversal or modification of the decree.
Decree affirmed and appeal dismissed with costs to be paid by appellant.